Citation Nr: 1046425	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as pneumonia and shortness of breath.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine 
Corps from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Houston, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The issue regarding service connection for pneumonia and 
shortness of breath has been recharacterized to better reflect 
the allegations of the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.

I.  Lung Disorder

Service treatment records have been associated with the claims 
file.  However, they were printed from microfiche, and the paper 
copies are unclear and appear cut off.  The Veteran has stated, 
and the service treatment records appear to show, that he was 
admitted to the Beaufort Naval Hospital for treatment in 
September 1975.  He states he was treated as an inpatient for 
approximately one month.  These clinical records, which are 
maintained separate from the individual Veteran's records, may 
contain additional relevant information regarding his in-service 
infection and treatment, and may fill in any gaps left by unclear 
copies of service treatment records.  On remand, VA must take 
appropriate steps to obtain those clinical records.

Further, a VA examination is required.  The Veteran was treated 
for pneumonia in service, and he competently alleges that he has 
had frequent recurrent lung problems since.  Although current 
medical records do not clearly indicate a current lung 
disability, they do reflect some pulmonary treatment and 
complaints.  There is, potentially, a nexus between in-service 
infection and treatment and current complaints.  Examination is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Hearing Loss and Tinnitus

The Veteran served in the Marine Corps as a combat engineer.  
Noise exposure in that position is highly likely, and hence 
acoustic trauma is conceded.

VA recognized the need for an examination, and such was performed 
in January 2007.  Unfortunately, the examiner failed to offer an 
opinion regarding the etiology of hearing loss (shown by 
decreased word recognition scores).  She did opine regarding 
tinnitus, though the stated rationale is somewhat unclear.  She 
indicates that tinnitus is not related to service because, in 
part, hearing acuity is normal.  This is not an accurate 
statement, and she failed to explain how the two are related in 
any case.

A second examination was scheduled, but the new examiner 
indicated that no requested opinions regarding the etiology of 
hearing loss could be offered in light of the lack of reliable 
and valid testing results.  It was unclear if the veteran was 
malingering or there was some other problem interfering with the 
testing.  The examiner also noted the Veteran had supplied 
conflicting information regarding the onset of tinnitus.

In an April 2009 statement, the Veteran indicated he did not 
understand why no valid test results could be obtained.  He 
indicated his willingness to report for retesting if necessary.

In light of the conflicting reports from the Veteran regarding 
tinnitus, and the incomplete testing and etiology opinions for 
hearing loss and tinnitus, remand is required to obtain adequate 
evidence for adjudication purposes.

Accordingly, the case is REMANDED for the following action:

1.  Make an appropriate PIES request for 
clinical (in-patient) treatment records for 
the Veteran from the Beaufort (South 
Carolina) Naval Hospital for the period of 
August 1975 to October 1975.  Such efforts 
must be documented, and if no records are 
available, such must be certified in writing 
and the Veteran so informed.

2.  Reprint the service treatment records 
from microfiche, ensuring the pages are 
properly oriented and the copies are as large 
and clear as possible.

3.  AFTER completing the above, schedule the 
Veteran for a VA respiratory examination.  
The claims folder must be reviewed in 
conjunction with the examination.  All 
required testing should be accomplished.  The 
examiner should identify all current chronic 
diseases or conditions of the lungs, and 
should opine whether it is at least as likely 
as not that any such were caused or 
aggravated by service.  The in-service 
pneumonia infection in 1975, and use of a new 
antibiotic, should be commented on 
specifically.  A full and complete rationale 
for all opinions expressed must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA 
audiological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should be provided 
full information defining a "hearing loss 
disability" for VA purposes. 38 C.F.R. 
§ 3.385.  The examiner should take a full 
history from the Veteran regarding his 
hearing problems, including specifically 
asking about the date of onset of tinnitus.  
The examiner should opine as to whether any 
currently diagnosed hearing loss or tinnitus 
is at least as likely as not related to 
established in-service noise exposure.  A 
full and complete rationale for all opinions 
expressed is required.

If valid and reliable results cannot be 
obtained, the examiner should specify the 
cause of such; the level of cooperation from 
the Veteran must be specifically commented on 
in such a case.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  If any of the 
benefits sought remains denied, issue an 
appropriate SSOC and provide the appellant 
and his representative the requisite period 
of time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


